DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-10, 20, 22-26, 28-29, and 41-42 are pending for examination.  Claims 1, 3-7, 9, 10, 20, 22-26, and 28-29 are amended. Claims 41-42 are new.  Claims 11-19, 21, 27, and 30-40 are cancelled.

Response to Arguments
Applicant’s arguments, see remarks, filed on June 21, 2022, with respect to the rejections of the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Andrews et al [US 2017/0254634 A1].

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 20, 41, and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andrews et al [US 2017/0254634 A1]
As for claim 1, Andrews discloses a tire monitoring system (abstract) comprising: 
a first sensor element (first pad 52, paragraph 0017; 
a second sensor element (second pad 54, paragraph 0017); 
a circuit board including control circuitry coupled with at least one of the first sensor element and the second sensor element, the control circuitry being configured to generate tire tread information based on an electrical response of at least one of the first sensor element and the second sensor element (paragraphs 0018-0019, 0023, and 0026); and 
a housing comprising a housing material that surrounds the circuit board in a direction parallel with respect to a surface of the circuit board (paragraphs 0018-0019 and 0026; Figures 1, 6, and 7).
Claim 20 is interpreted and rejected using the same reasoning as claim 1 above.
As for claim 41, the claim is interpreted and rejected using the same reasoning as claim 1 above.  The thickness of the material reads on the claimed tread wear (Andrews, paragraphs 0004, 0005, and 0026).
Claim 42 is interpreted and rejected using the same reasoning as claims 1 and 41 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-10, 22, 23, 25, 26, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews as applied to the claims above and further in view of Kulka et al [US 6087930 A]. 
As for claim 2¸ Andrews does not disclose all of the specifics of the housing.  In an analogous art for tire monitoring, Kulka discloses that the housing material comprises a compliant housing material (rubber, column 4 lines 53-56, the encapsulating medium 7 is formed of a cured rubber for compatibility with a vehicle tire.).  Having these teachings on hand, it would have been obvious to modify Andrews to include a compliant housing material as taught by Kulka.  The skilled artisan would have had good reason to pursue the known options of for housing sensor components on a tire that were within his/her technical grasps at the time of filing the instant application.
As for claim 3, the claim is interpreted and rejected using the same reasoning as claim 2 above.
As for claim 4¸ Andrews does not disclose all of the specifics of the housing. In and analogous art, Kulka discloses that housing material is a molded housing material (rubber is a molding material, column 4, lines 53-56, the encapsulating medium 7 is formed of a cured rubber for compatibility with a vehicle tire.). Having these teachings on hand, it would have been obvious to modify Andrews to include a molded housing material as taught by Kulka.  The skilled artisan would have had good reason to pursue the known options of for housing sensor components on a tire that were within his/her technical grasps at the time of filing the instant application.
As for claim 5, the claim is interpreted and rejected using the same reasoning as claim 4 above.  The specifics of the circuit design are viewed as a matter of engineering preference that would have been left to the artisan.
As for claims 6-8¸ the claims are interpreted and rejected using the same reasoning as claims 1-5 above. Both Andrews (paragraph 0025) and Kulka (column 4, line 65 – column 5, line 11) show that the power source is a battery.
As for claims 9 & 10, neither Andrews nor Kulka specifically disclose whether surfaces of the sensor elements are exposed through the base of the housing material.  However, Kulka shows in column 3, line 63 – column 4, line 5 and column 11, lines 10-23 that the housing material defines a base adapted to provide an interface with the inside surface of a tire. As for the sensor elements being exposed or covered, this limitation is viewed as a matter of engineering preference that would be left to the artisan.  The skilled artisan would have good reason to test the sensor elements in the tire and balance protecting the sensors elements via covering versus exposing the sensor elements for providing more efficient output.  Having these teachings and this reasoning, it would have been obvious to the skilled artisan to modify the housing of Andrews accordingly.
Claim 22 and 23 are interpreted and rejected using the same reasoning as claims 2-4 above.
As for claims 25-26, the claims are interpreted and rejected using the same reasoning as claims 6-8 above.
Claims 28 and 29 are interpreted and rejected using the same reasoning as claims 9 and 10 above.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Andrews et al in view of Kulka et al as applied to the claims above and further in view of Buck et al [US 20090261962 A1].
As for claim 24, neither Andrews nor Kulka specifically disclose injection molding.  In an analogous art, Buck teaches a tire sensor (abstract) comprising injection molding the housing (paragraph 29, housing 2 or a housing part 2a is injection molded in step S1).  It would have been obvious to the ordinary skill in the art at the time of filing the invention to modify Andrews in view of Kulka to include the teachings of Buck for the purpose of increasing mechanical stability (Buck, paragraph 0025).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC M. BLOUNT
Primary Examiner
Art Unit 2684


/Eric Blount/            Primary Examiner, Art Unit 2684